 Case: 4:19-cv-02649-HEA Doc. #: 17 Filed: 12/22/20 Page: 1 of 2 PageID #: 262




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

DALLIS F. COOMER,                          )
                                           )
               Petitioner,                 )
                                           )
vs.                                        ) Case No: 4:19CV2649 HEA
                                           )
                                           )
KELLY MORRISS,                              )
                                           )
             Respondent.                   )

                   OPINION, MEMORANDUM AND ORDER

       This matter is before the Court on Petitioner’s Motion for Reconsideration,

[Doc. No. 14]. Respondent has filed an opposition to the Motion, pursuant to the

Court’s Order for same.

       On November 2, 2020, the Court denied Petitioner’s habeas petition,

discussing the sole issue Petitioner raised in his Petition, which was on the Court’s

forms which were supplied to him. Petitioner now claims the Court failed to

address a Fourth Amendment claim.

       Petitioner clearly stated in his petition that there were no grounds two

through four. Petitioner never set forth a Fourth Amendment claim for this Court’s

consideration. Although the Court’s forms provided Petitioner with adequate

instruction regarding his claims, he stated that there were no other claims he was

raising in his Petition.
 Case: 4:19-cv-02649-HEA Doc. #: 17 Filed: 12/22/20 Page: 2 of 2 PageID #: 263




       Section 2254 Rule 2(c), in part, requires Petitioner to “specify all the

grounds for relief available to the petitioner” and “state the facts supporting each

ground[.]” Petitioner stated no Fourth Amendment claim, and therefore, there is

no basis for the Court to reconsider the denial of the Petition.

      Accordingly,

     IT IS HEREBY ORDERED that Petitioner’s Motion for Reconsideration,

[Doc 14] is denied.

      Dated this 22nd day of December, 2020.




                                        ________________________________
                                           HENRY EDWARD AUTREY
                                        UNITED STATES DISTRICT JUDGE




                                          -2-
